Mr. Justice Scott delivered the opinion of the court: This is an appeal from a judgment of the county court of Vermilion county sustaining a tax which had been levied “for county purposes” by the board of supervisors of said county at the September meeting, 1903, thereof, and which had been extended against appellant’s property in that county. The application for judgment was made by the county treasurer at the June term, 1904, of the county court. Among other objections, the appellant filed one attacking the tax on the ground that the board of supervisors did not state separately the amount of tax required for each county purpose. This objection was overruled and judgment was rendered against appellant’s property .for the amount of the tax, together with the interest, penalty and costs due thereon. Appellant appealed to this court, where the judgment was, at the December term, 1904, reversed and the cause remanded.' (Chicago and Eastern Illinois Railroad Co. v. People, 213 Ill. 497.) The cause was re-docketed in the county court, and at the May term, 1905, thereof the court heard the case on the original application and objections and again overruled the objection above referred to, and entered judgment against appellant’s property for the tax, etc. Appellant prosecutes this appeal from that judgment. After the case had been reversed by this court but before the remanding order had been filed in the county court, the legislature of this State passed the following act, entitled “An act to make legal and valid the acts of the county board heretofore done in determining the amounts of all taxes to be raised for county purposes in their respective counties, and to make legal and valid the levy of taxes for county purposes thereunder “Section 1. Be it enacted by the People of the State of Illinois, represented in the General Assembly: That when the county board of any county heretofore in determining the amounts of all taxes to be raised for county purposes in any year, has at its September session in such year determined said amounts by naming a fixed and definite sum to be so raised without naming the particular or specific purposes for which said taxes, when collected, shall be appropriated, expended or raised, and when any county board heretofore in determining the amounts of all taxes t<5 be raised for county purposes in any year, has at its September session in such year declared or provided that a certain number of cents on each $100 of valuation of property shall be raised for county purposes, not exceeding seventy-five centsu on each $xoo of such valuation and without naming the particular or specific purposes for which said taxes when collected shall be appropriated, expended or raised, and when any county board heretofore in determining the amounts of all taxes to be raised for county purposes in any year, has at its September session in such year, declared or provided that a certain number of cents on each $100 of valuation of property shall be raised for county purposes not exceeding seventy-five cents on the $100 of valuation of property and has named the particular or specific purposes for which such taxes when collected shall be appropriated, expended or raised, such determination and the taxes assessed, levied or' extended, shall be and are hereby declared to be legal and valid, anything in any law of this State to the contrary notwithstanding. “Sec. 2. Whereas, an emergency exists, therefore this act shall take effect and be in force from and after its passage.” This act was approved February 28, 1905. (Session Laws of 1905, p. 359.) Appellant insists that upon the filing of the remanding order of this court in the county court the latter court had no alternative but to sustain the objection to the tax, because the tax had been declared and adjudged by this court to be illegal and invalid, and further insists that no act of the legislature could thereafter affect such determination and adjudication. On the part of the appellee it is contended that the act of the legislature above set out validated the levy made by the board of supervisors at its September meeting, 1903, and removed the objection to the tax which this court had held was well taken; and this was the view taken by the county court on the hearing there. The judgment rendered by this court when this cause was first here was a final adjudication that the tax in question was invalid. The legislature could not thereafter validate this levy and thereby make the tax collectible. Cooley’s Const. Lim. (7th ed.) 136-139; Dobbins v. First Nat. Bank, 112 Ill. 553. The only question presented on the earlier appeal was as to the validity of the levy. This court determined that such levy was not made in accordance with the law. That was a final determination of that question, and although the order reversing and remanding the cause did not specifically direct the court below to enter a judgment sustaining the objection, still there was no power in that court, upon the case being re-docketed there, except to enter such a final order or judgment without a re-trial, for the reason that this court had determined the only issue involved upon its merits. In re Estate of Maher, 210 Ill. 160; Wenham v. International Packing Co. 213 id. 397; Clayton v. Feig, 188 id. 603. The judgment of the county court will be reversed, and the cause will be remanded to that court with directions to enter an order sustaining the objections to the tax. Reversed and remanded, with directions.